Title: To Thomas Jefferson from George Mason, 14 May 1781
From: Mason, George
To: Jefferson, Thomas



Sir
Fairfax County, Gunston-Hall, May 14th: 1781.

The Order for seizing live Cattle for the Supply of the Army is like to produce much Confusion and Oppression in this Part of the Country, from the vague, and (as I apprehend) illegal Instructions of Mr. Brown to his Deputies; who are acting very differently in the different Countys, according to each Man’s Interpretation of Instructions which no Man understands. This, if not timely prevented by clear and precise orders from the Executive, will in many Instances, occasion Law-Suits, and in some, most probably Violence.
The Instructions I have seen from Mr. Brown direct his Deputies to take a tenth Part of every Man’s Stock; the true Construction of this I take to be a tenth Part of every Man’s Stock, in Quantity and Quality; but it wou’d be a wanton waste of Cattle: in some Countys they estimate the Value of a Man’s whole Stock, and take the tenth Part of that Value, in Beef-Cattle; in other Countys (particularly in this) the Deputy Commissary thinks himself authorised to take in Beef Cattle, the tenth Part of the Number of each Man’s Stock; which wou’d generally be near half the Value of the whole; and as upon the common average of Stocks, there is not a tenth Part of them Beef Cattle. If the measure was to be executed, thro’ out the State, in this Manner, every Family wou’d be left without Beef, Tallow, or Leather, for the ensueing Year, the Quantity of Cattle immediately taken wou’d be enormous, not less, upon a moderate Computation, I conceive, than forty or fifty thousand Beeves, and there wou’d not be a Beef left to supply the Army another Campaign. The only Laws, I know of, upon which this Power of Seizure is founded, are the two Acts passed in the last May Session, one “for procuring a Supply of  Provisions, and other Necessarys for the Army” empowering the Governor and Council to appoint Commissioners for seizing certain enumerated Articles at fixed Prices, and the other “an Act for giving further Powers to the Gouvernor and Council” extending the Powers given by the former Act to the obtaining so many live Cattle as may be wanted for supplying the Militia or other Troops &c. to be valued and appraised by two disinterested persons upon Oath &c., “Provided always that not more than one half of the Bullocks and barren-cows belonging to any Person, fit for Slaughter, shall be subject to such Seizure.” These two Acts are continued by a subsequent Session, with only an Augmentation of the Prices enumerated in the first Act, occasioned by the Depreciation of money in the mean time; but, I think, nothing is therein said about the Price of live Cattle, it being unnecessary, as the Price had not been ascertained by the former Acts, and the Cattle were to be appraised at the Time of Seizure: the words fit for Slaughter can hardly be literally conformed to, at this Season of the Year, and may reasonably be extended to such Cattle as are fit to fatten for Slaughter, but certainly the Power is limitted to the half of such Cattle belonging to any one Person; and any Commissary presuming to exceed it, will act contrary to Law, and distress the People unnecessarily; as the one half of such Cattle will afford more than an ample Supply. There are also Doubts with Respect to draught-Oxen; which I am sure it was not the Intention of the Legislature to seize for Beef, nor do they come within the Description of the Law. The People might as well have their Waggon or plough-Horses taken from them as their draught Oxen.
Another Subject of Dispute is the Price of the Cattle. By a Vote of both Houses in Novemr. last the Executive is empowered to pursue such Measures as to them appear practicable and effectual for the laying in such Quantity of Beef, and Salt, as shall be necessary for supplying the Army; allowing for Grass-Beef 24/ per pound, and for Salt £70. per Bushel; and altho’, from the whole Tenor and Style of the said Vote, it is evident that it relates only to the Supply of the Army during the then Slaughter-Season, and not at all to the Powers, Prices, or Valuations described in the before mentioned Acts; yet some of the Deputy-Commissarys apply it to the present Seizure of live-Cattle, and instead of Appraisement, the weight is judged by two men upon Oath, and Certificates given at 24/ per pound; for which they say they have late Instructions. In some Countys the Judges fix this at what they think the nett weight of the Cattle in their present poor Condition; in other  Countys at what they think wou’d be the nett weight, if the Cattle were fat, and fit for Slaughter, or what they wou’d weigh in the Slaughter-Season next Fall, as in the mean time they wou’d not cost their owners a Penny. A Grass-Bullock which wou’d have weigh’d 400 last Novemr. will not at this time weigh 200 lbs. so that in some Countys the People will get less than half what their Neighbours receive, or of the real Value of their Cattle, besides the Loss by Depreciation since last Novemr. The Commissary in this, and some other Countys is, by these Difficultys, prevented from proceeding; whereupon I promised to lay the Matter before Your Excellency and the Council-board, and to communicate to them the Result. Sensible of the important Objects in which the Time of the Executive is now taken up, I shou’d not have troubled them with this, if I did not foresee that the Purposes of the Law will be in a great Measure defeated, and great Confusion ensue; unless prevented by speedy and precise Instructions to the Deputy Commissarys, so as to put this Business upon a just and equal Footing. The People in this Part of Virginia are well disposed to do every thing in their Power to support the war; but the same Principles which attach them to the American Cause will incline them to resist Injustice or Oppression. I wou’d further beg Leave to suggest that it might be better to take, now, only such a Number of Cattle as are wanted for immediate Use, and suffer the others to remain longer upon their own Pastures; where, at this Season of the Year, they will thrive faster, upon Grass alone, than fed with Corn, collected in Numbers in strange Pastures; and a great Expence be saved to the Public. It will be necessary also to order that the Cattle be collected in Places out of the Reach of the Enemy, where the Situation of the County will admit it. I am bid to mention this last Circumstance, from my knowing that the Place pitched upon in this County is so near the River, that a Party from a single Vessel might carry off the Cattle in two or three Hours; altho’ a considerable Part of the County is out of the Reach of the Enemy, except in great Force.
I beg the Favour of an Answer by the first Post, or other safe Conveyance; and remain, with the greatest Respect, Sir, Yr. most obdt. Hble Servt.,

G Mason

